835 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leland L. COLEMAN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 87-3213.
United States Court of Appeals, Federal Circuit.
Nov. 12, 1987.

Before EDWARD S. SMITH, NIES, and NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (board), docket No. AT07528610811, dismissing the appeal of Leland L. Coleman (Coleman) due to a settlement agreement entered into by the parties, is affirmed.

OPINION

2
The settlement agreement fully resolved the controversy surrounding the original removal action, and left nothing concerning the merits of the removal for the board to decide.    Asberry v. United States Postal Service, 692 F.2d 1378 (Fed.Cir.1982).  Coleman attempts to attack or to enforce the settlement by way of appeal of the dismissed adverse action.  The proper course of action is to raise those issues in a petition to the board.  This court cannot consider those issues for the first time in an appeal.  We therefore affirm the board's dismissal of his appeal of the adverse action for lack of jurisdiction.